Citation Nr: 0304319	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for a liver condition, 
chondromalacia of both knees, a sinus condition, a blood 
disorder, hypertension, thrombocythemia, lymphadenopathy, 
postoperative hypoplasia of a cervical lymph node, a cystic 
mass in the left axillary area, muscle pain of the legs, 
shoulders and right ankle, fatigue, headaches, anxiety, 
depression, sleep disturbance, strep throat, blurred vision, 
and loss of hair, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's mother.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1989 
to September 1989 and from November 1990 to May 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2002, the veteran appeared before the 
undersigned Member of the Board and gave testimony in support 
of his claim.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a liver condition, 
chondromalacia of both knees, a sinus condition, a blood 
disorder, hypertension, thrombocythemia, lymphadenopathy, 
postoperative hypoplasia of a cervical lymph node, a cystic 
mass in the left axillary area, muscle pain of the legs, 
shoulders and right ankle, fatigue, headaches, anxiety, 
depression, sleep disturbance, strep throat, blurred vision, 
and loss of hair, to include as due to undiagnosed illness, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2)].  When 
such development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 20.903.]  After giving such notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing those issues.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The service-connected psoriasis is manifested by 
extensive exfoliation and eruptions over nearly all of the 
veteran's body.  


CONCLUSIONS OF LAW

1.  From October 20, 1997 to August 29, 2002, the criteria 
for an increased rating to 50 percent for psoriasis have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.118, Diagnostic Code 7816 (effective prior to August 30, 
2002).  

2.  From August 30, 2002, the criteria for an increased 
rating to 60 percent for psoriasis have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.118, 
Diagnostic Code 7816 (effective August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO requested that the veteran furnish specific 
evidence in conjunction with this claim in February 1999.  In 
February 2002, the veteran was informed that the claim had 
been certified to the Board and what the Board would do.  The 
veteran was also informed about what he could do and where to 
call if he had any questions.  In October 2002, the Board 
notified the veteran regarding a change in the law regarding 
rating skin disabilities, and what he needed to do.  In 
addition, the RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
In view of the above, and the favorable determination to the 
veteran for the maximum rating offered for his psoriasis, no 
further development is required in order to comply with VA's 
duty to assist.

Increased Evaluation Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R.  Part 4.  Separate rating codes identify the 
various disabilities.  
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002). Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that effective August 30, 2002, VA's 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
skin disabilities.  67 Fed. Reg. 49590 (2002) (codified at 38 
C.F.R. § 4.118).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
regulatory provisions effective August 30, 2002 are not for 
application prior to that date.  The RO considered the pre-
August 30, 2002 regulations.  In a letter to the veteran, 
dated in December 2002, the Board provided him with the post-
August 30, 2002 regulations.  Thus, the Board finds that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice.  See Bernard v Brown, 4 Vet. 
App. 384 (1993).


Evidence

The RO has assigned a 30 percent evaluation for the service-
connected psoriasis, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 7816 (2002).   

The veteran was granted service connection for psoriasis in 
March 1995, and a ten percent evaluation was assigned.  This 
was based on service medical records which showed treatment 
during service for skin problems on the head, neck and arms 
in 1991.  The RO also considered a VA treatment records which 
showed treatment for a skin rash diagnosed as psoriasis in 
April 1992.  On VA examination report dated in January 1994, 
the veteran had brown macules, which were noted to be rather 
extensive, including the scalp and most of the body areas.  

In October 1997, the veteran requested an increased 
evaluation for his service-connected psoriasis.  

On VA examination in November 1998, dermatitis with some 
exacerbations was found.  The veteran had plaques at the 
neck, back, left wrist, forehead, and the bottoms of the 
feet.  Private records show treatment for dermatitis 
beginning in 1998.  In August 1999, the examiner noted that 
the veteran had a rash all over his body.  On hospitalization 
in May 2000, psoriasis was diagnosed.  He had a macular, 
scaly, pruritic skin rash which was diffuse over his entire 
body.  There were eruptions on the face and scalp, with 
erythematous, edematous plaques to the left lower cheek and 
left postauricular as well as scattered hyperpigmented scaly 
plaques to the scalp.  There were scattered hyperpigmented 
scaly plaques over the back and extremities, some with 
litchenifcation and excoriation.  

On VA examination in September 2001, the examiner noted that 
the veteran's rash had become more progressive, and that the 
lesions involved almost every part of his body.  An 
ulceration of the right heel was noted.  

In a March 2002 rating action, the RO increased the veteran's 
rating to 30 percent disabling, effective from October 1997, 
the date of the veteran's claim for an increase.  The veteran 
disagreed with that determination, and this appeal ensued.  

In June 2000 the veteran testified at the RO regarding his 
claim and he also testified before the undersigned in 
September 2002.  He discussed his symptoms and complaints.  
Complete transcripts are of record.  



Discussion

The service-connected skin disability is evaluated as 30 
percent disabling under Diagnostic Code 7816, for skin 
disabilities.  According to the rating schedule, skin 
disabilities evaluated under Diagnostic Code 7816, are rated 
as for eczema under Diagnostic Code 7806.  The disability 
ratings are assigned depending upon the location, extent, and 
repugnant or otherwise disabling character of the 
manifestations. 38 C.F.R. § 4.118 (2002).  Under Diagnostic 
Code 7806, prior to August 30, 2002, if the exudation or 
itching is constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance must be shown.  38 
C.F.R. § 4.118, Diagnostic Code (DC) 7806 (effective prior to 
August 30, 2002).

Effective August 30, 2002, a 30 percent evaluation is 
warranted where there is 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent rating is warranted in there is more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  38 C.F.R. Part 4, 
Diagnostic Code 7806 (effective August 30, 2002).  

The Board has reviewed the evidence of record in its 
totality.  The record supports a finding that an increased 
evaluation is warranted.  The Board notes that the rating 
criteria for skin disabilities were changed effective August 
30, 2002, and that the Board is therefore precluded from 
applying the new rating criteria prior to the effective date 
of the new criteria.  See VAOPGCPREC 3-2000.  After the 
effective date of the change in rating criteria, 
manifestations must be considered under both the "old" and 
"new" rating criteria, and rating assigned should be in 
accordance with whichever criteria are more favorable.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that under the old criteria, the veteran's 
skin disability is manifested by extensive exfoliation.  His 
disability has been described as being all over his body with 
macular and pruritic skin rash.  Ulceration was noted on the 
right heel.  The Board finds that these findings satisfy the 
requirements for a rating of 50 percent.  

Under the new criteria in effect from August 30, 2002, the 
veteran meets the criteria for a 60 percent rating in that 
the skin disability is clearly manifested over more than 40 
percent of his body.  Examiners have repeatedly reported that 
his disability covers nearly every part of his body. 

These assignments determined by the Board represent the 
maximum rating allowable for psoriasis.  The Board has 
considered whether an extraschedular rating is warranted for 
the disability at issue.  The evidence of record does not 
show that the veteran has required extensive hospitalization 
or has required excessive absence from his employment or 
other indicia of marked employment interference caused by the 
service-connected psoriasis.  Consequently, the Board 
concludes that the RO's determination that the evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards and not referring the claim to the 
Director of Compensation and Pension for Extraschedular 
consideration is supportable.  See 38 C.F.R. § 3.321(b)(1) 
(2002).




ORDER

A rating of 50 percent for psoriasis is granted from October 
20, 1997 to August 29, 2002.  

A rating of 60 percent for psoriasis is granted from August 
30, 2002.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

